Citation Nr: 1014778	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
impotence (erectile dysfunction).

5.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

6.  Entitlement to an effective date earlier than October 10, 
2006, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

7.  Entitlement to an effective date earlier than October 10, 
2006, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to April 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2007 
rating decision rendered by the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an increased rating for PTSD and 
entitlement to a TDIU are REMANDED to the RO.  VA will notify 
the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the period of the appeal, peripheral 
neuropathy of the left lower extremity is not shown to have 
resulted in more than moderate incomplete paralysis; loss of 
strength or muscular atrophy is not shown.

2.  Throughout the period of the appeal, peripheral 
neuropathy of the right lower extremity is not shown to have 
resulted in more than moderate incomplete paralysis; loss of 
strength or muscular atrophy is not shown.

3.  Throughout the period of the appeal, the Veteran's 
diabetes mellitus has required a restricted diet but has not 
required the use of insulin or the regulation of activities.

4.  Throughout the period of the appeal, there has been no 
visible deformity of the Veteran's penis associated with his 
erectile dysfunction and the glans penis is intact; he has 
been awarded, and receives, special monthly compensation 
(SMC) for loss of use of a creative organ.

5.  In a final and unappealed rating decision dated in 
January 2006, the RO denied a claim for service connection 
for peripheral neuropathy of the left lower extremity; an 
application to reopen the claim subsequent to the RO's 
January 2006 decision was not received prior to October 10, 
2006.

6.  In a final and unappealed decision dated in January 2006, 
the RO denied a claim for service connection for peripheral 
neuropathy of the right lower extremity; an application to 
reopen the claim subsequent to the RO's January 2006 decision 
was not received prior to October 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.119; Diagnostic Code 7913 (2009).

4.  The criteria for a compensable rating for impotence 
(erectile dysfunction) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.31, 4.115b, Diagnostic Code 7521, 7522 (2009). 

5.  An effective date earlier than October 10, 2006, is not 
warranted for the award of service connection for peripheral 
neuropathy of the left lower extremity.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400 (2009).  

6.  An effective date earlier than October 10, 2006, is not 
warranted for the award of service connection for peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. §§ 
5101, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the initial rating issues decided herein, the appeal is 
from the initial ratings assigned with the grant of service 
connection for peripheral neuropathy of the left and right 
lower extremities.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
ratings assigned.  A November 2007 statement of the case 
(SOC) and May 2007 and May 2008 letters from the RO properly 
provided the Veteran notice of the criteria for peripheral 
neuropathy, as well as further notice on the downstream issue 
of an increased initial rating, including of what the 
evidence showed, and why the current ratings were assigned.  
The Veteran has had ample opportunity to respond/supplement 
the record.  He is not prejudiced by this process; notably, 
he does not allege that notice in this case was less than 
adequate or that he is prejudiced by any notice deficiency.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

Regarding the claims for increase decided herein, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The provisions of 
the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2007.  Neither the Veteran nor his 
representative has complained that notice was less than 
adequate in this case.

Regarding the effective dates for awards of service 
connection for peripheral neuropathy of the left and right 
lower extremities, as the September 2007 rating decision that 
is on appeal granted service connection and assigned 
effective dates for the awards, statutory notice had served 
its purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2007 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards.  The 
Veteran has not alleged that notice on these issues was less 
than adequate.  See Goodwin, supra. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran has undergone VA 
examinations for the disabilities at issue in November 2005 
and May 2007.  Evidentiary development in these matters is 
complete to the extent possible.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Peripheral Neuropathy of the Left and Right Lower 
Extremities

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The criteria for evaluating disability of the sciatic nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under 
this Code, where paralysis is complete; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely), an 80 disability 
evaluation is warranted.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
evaluation.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Veteran submitted a claim for increased rating for 
diabetes mellitus in October 2006.

In May 2007, the Veteran submitted a letter from his private 
physician Dr. RJH.  Dr. RJH noted the Veteran's complaints of 
numbness in his feet.  Examination revealed: increased touch 
sensation on the dorsum of the feet; decreased vibratory 
sensation in his right more than left foot; and normal touch, 
position and pinprick sensation.  The remainder of his 
neurological examination was normal.  Nerve conduction 
studies and EMG in the lower limbs showed :moderately severe, 
chronic, Axonal more than Demyelinative Sensorimotor 
Neuropathy" probably secondary to diabetes mellitus.  There 
was no evidence of myopathy or myositis. 

A May 2007 VA examination report notes the Veteran's 
complaints of paresthesias and dyesthesias of the toes, feet, 
ankles and lower calves.  The examiner noted that the nerves 
involved were superficial sensory nerves.  The Veteran was 
tested for peripheral neuropathy and the examiner found that 
he had bilateral "moderate peripheral neuropathy to just 
below each knee to include the toes, the feet, the ankles, 
and the calves . . . ."  Pulses were normal in both feet and 
ankles.  Strength of both lower extremities was normal.  The 
reflexes were normal.  

A September 2007 rating decision granted service connection 
for peripheral neuropathy of the left and right lower 
extremities, each evaluated as 20 percent disabling effective 
October 10, 2006; the Veteran appealed the ratings assigned.

For the period of the appeal, the lower extremity peripheral 
neuropathy is not shown by medical evidence to approximate 
the criteria for a rating higher than 20 percent for either 
extremity.  That is, the conditions are properly 
characterized as demonstrating moderate incomplete paralysis, 
rather than moderately severe incomplete paralysis, under 
Diagnostic Code 8520.  The medical evidence of record notes 
that the most disabling feature of the peripheral neuropathy 
has been sensory deficit.  The Veteran has complained of 
paresthesias and dyesthesias and numbness of the lower 
extremities; objectively he has had increased touch sensation 
on the dorsum of the feet and decreased vibratory sensation 
in his right more than left foot.  However, strength was 
intact, and no muscle atrophy, myopathy, or myositis was 
noted.  

As noted above, although the Veteran's private physician 
characterized his disability as "moderately severe" and the 
VA examiner characterized it as "moderate," the use of such 
descriptive terminology, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The objective medical findings demonstrate that the Veteran's 
peripheral neuropathy is manifested by nerve dysfunction that 
is completely sensory.  Under the pertinent criteria, when 
the nerve involvement is wholly sensory, the veteran is to be 
evaluated at the moderate degree and no higher.  Hence, the 
evidence shows that the Veteran's peripheral neuropathy 
disabilities do not more nearly approximate the criteria for 
a 40 percent rating than those for a 20 percent rating at any 
time during the initial evaluation period. 

B.  Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating when insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet are required; a 40 percent rating when 
insulin, a restricted diet, and regulation of activities are 
required; a 60 percent when insulin, a restricted diet and 
regulation of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See Note 1 to Diagnostic Code 7913.

Historically, the Veteran served in Vietnam and had diabetes 
mellitus fist diagnosed following service in October 2001.  
He was counseled on diet and exercise and prescribed 
medication.  An August 2002 rating decision granted service 
connection for diabetes mellitus based on presumed exposure 
to herbicides in Vietnam, rated 20 percent disabling.

A November 2005 VA examination report notes that the Veteran 
was on an ADA, low-salt diet to control his diabetes.  He was 
also taking glipizide.  He denied any recent hospitalizations 
for his diabetes. 

A March 2006 VA outpatient treatment record notes that the 
Veteran was encouraged to exercise regularly.

In October 2006, the Veteran submitted a claim for increased 
rating.

A February 2007 VA outpatient treatment record notes that the 
Veteran was encouraged to increased his exercise to reduce 
his weight.

A May 2007 VA examination report notes that the Veteran had 
no ketoacidosis and had a hypoglycemic reaction only 
occasionally.  He denied any hospitalizations for diabetes in 
the past year.  He was on an ADA, low-salt diet.  He took 
glipizide for his diabetes.  He reported that he had not 
worked in the past year because of his vertigo.  

The evidence demonstrates that the Veteran's diabetes is not 
insulin dependent and is treated with diet.  The diabetes has 
not required any regulation of activities.  In sum, the 
evidence shows that the Veteran's diabetes mellitus does not 
more nearly approximate the criteria for 40 percent rating 
than those for a 20 percent rating at any time during the 
period of the appeal.  See Hart, supra.  Notably, ratings in 
excess of 40 require all that is necessary for a 40 percent 
rating plus additional manifestations and impairment.

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher rating 
for diabetes mellitus must be denied.  See Gilbert, supra.

C.  Impotence

The rating schedule does not provide a diagnostic code for 
rating impotence (erectile dysfunction) of itself.  Instead, 
such impairment is compensated by SMC at the statutory rate 
for loss of use of a creative organ in 1114(k).  A January 
2006 rating decision awarded the veteran SMC for loss of use 
of a creative organ..  A separate compensable rating may only 
be assigned if there is associated pathology that is 
compensable under the rating schedule.  The RO found no such 
pathology and, rating by analogy (see 38 C.F.R. § 4.20) under 
the diagnostic code considered most closely analogous in 
anatomical location assigned a 0 percent rating because the 
Veteran did not have the pathology required for a compensable 
rating, i.e., penile deformity.

Diagnostic Code 7522 provides a 20 percent rating for loss of 
erectile power coupled with an identifiable deformity of the 
penis.  A 20 percent rating is also warranted (under 
Diagnostic Code 7521) where there has been removal of the 
glans of the penis.  See 38 C.F.R. § 4.115b.

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31.

Historically, a November 2005 VA examination report notes the 
Veteran's complaints that he had been impotent since 2002.  
Examination revealed a normal penis.  The diagnosis was 
impotence, more likely than not due to diabetes mellitus..  A 
January 2006 rating decision granted service connection for 
impotence as secondary to service-connected diabetes 
mellitus, rated no compensable.

In October 2006, the Veteran submitted a claim for increased 
rating.

A May 2007 VA examination report notes that the Veteran has 
been impotent with erectile dysfunction since 2002.  
Examination revealed the penis to be normal.  

As the medical evidence has consistently shown throughout the 
period of the appeal that the Veteran does not have penile 
deformity and that his glans penis is intact, he is not 
entitled to a compensable rating under Diagnostic Codes 7521 
or 7522.  

The Board has considered whether staged ratings may be 
warranted; however, the criteria for a schedular compensable 
rating for erectile dysfunction (in addition to the awarded 
SMC) were not met for any period of the time under 
consideration.  Hence, staged ratings are not indicated.  See 
Hart, supra.

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher rating 
for impotence must be denied.  See Gilbert, supra.

D.  Extra-schedular Ratings for Peripheral Neuropathy, 
Diabetes Mellitus and Impotence

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.




II.  Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The Veteran contends he is entitled to an effective date 
prior to October 10, 2006, for the grant of service 
connection for peripheral neuropathy of the left and right 
lower extremities; but neither he, nor his attorney have 
advance any specific argument as to why this is so, nor have 
they suggested an alternate effective date.

The Veteran was discharged from service in April 1971.  He 
first submitted a claim for service connection for peripheral 
neuropathy in August 2004.  In an unappealed September 2005 
rating decision (with notification to the Veteran in a 
September 2005 letter), the RO denied service connection for 
peripheral neuropathy of the left and right lower 
extremities.  In a January 2006 rating decision, the RO again 
denied service connection for peripheral neuropathy of the 
left and right lower extremities.  The Veteran was notified 
of this decision in a January 2006 letter, and did not appeal 
it.  The RO's January 2006 determination, therefore, became 
final in January 2007.  See 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 20.302, 20.1103.  

In connection with an October 2006 claim for an increased 
rating for service-connected diabetes mellitus, the Veteran 
was afforded a VA examination in May 2007.  At this 
examination, he complained of, among other things, 
paresthesias and dyesthesias in the lower extremities.  He 
was diagnosed with peripheral neuropathy of the left and 
right lower extremities.  The Veteran also submitted a 
private medical opinion in May 2007, which notes a diagnosis 
of peripheral neuropathy secondary to diabetes mellitus.  
Based on this evidence, the RO granted service connection for 
peripheral neuropathy of the left and right lower extremities 
as secondary to the service-connected diabetes mellitus, 
effective from October 10, 2006.  

A review of the claims files shows that there is no 
communication, formal or informal, that could be interpreted 
as a claim of service connection for peripheral neuropathy 
that was received subsequent to the RO's January 2006 rating 
decision, and prior to October 10, 2006.  In this regard, 
although VA progress notes show treatment for peripheral 
neuropathy between May 2006 and October 2006, these reports 
may not be considered applications to reopen his claim.  The 
provision at 38 C.F.R. § 3.157(b) applies only to a distinct 
group of claims where service connection has already been 
established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim) 
citing 38 C.F.R. § 3.157, MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006) (medical records cannot constitute a claim 
for service connection).

Given the foregoing, there is no basis for the assignment of 
an effective date for the grant of service connection for 
peripheral neuropathy of the left and right lower extremities 
prior to October 10, 2006.  See 38 C.F.R. § 3.400(q)(1)(ii), 
(r); see also Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously submitted 
claim applications, which had been denied, is not relevant to 
the assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).

The Board therefore finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
October 10, 2006, for service connection for peripheral 
neuropathy of the left and right lower extremities.  38 
U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.


ORDER

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

An increased rating for diabetes mellitus is denied.

An increased rating for impotence (erectile dysfunction) is 
denied.

An effective date earlier than October 10, 2006, for the 
grant of service connection for peripheral neuropathy of the 
left lower extremity is denied.

An effective date earlier than October 10, 2006, for the 
grant of service connection for peripheral neuropathy of the 
right lower extremity is denied.


REMAND

Regarding the Veteran's claim for an increased rating for 
PTSD, the Veteran underwent a VA PTSD examination in November 
2005.  Thereafter, a January 2006 rating decision granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  In an October 2006 statement, the Veteran's 
attorney indicated that the Veteran was seeking an increased 
rating because the condition had become "more severe."  
When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Veteran should accordingly be scheduled for an examination to 
determine the current severity of his symptoms.  

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claim 
for increase may provide evidence in support of his claim for 
TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet. App. 11 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

Finally, review of the record reveals that the Veteran may be 
incarcerated.  Under such circumstances, however, VA still 
has a statutory obligation to assist the Veteran in the 
development of his claims.  Indeed, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD, either upon his 
release from prison (if he is still in 
prison and his release is scheduled for 
the near future) or at (by arrangement 
with authorities at) the correctional 
facility where he is incarcerated.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Review Examination for Posttraumatic 
Stress Disorder and VA's Worksheet for 
Mental Disorders Examination.  

The psychologist or psychiatrist should 
also provide an opinion as to the impact 
of PTSD on the Veteran's ability to work.  

The examiner should explain the rationale 
for all opinions given.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


